Judgment reversed and new trial ordered before another referee, costs to abide event. Held, that the objection to the questions put to the defendant as a witness in his own behalf as to the intent with which he wrote the instrument in question, was improperly sustained. (Thurston v. Cornell, 38 N. Y., 281, and cases cited, page 287; Kerrains v. The People, 60 id., 221.) The subsequent answer of the witness relied upon by the plaintiff as curing the error, was not a full response to such questions.